Citation Nr: 0619219	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-27 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Entitlement to permanence of a total disability rating for 
the purpose of qualifying for Dependents' Educational 
Assistance under Chapter 35 of title 38 of the United States 
Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from November 1986 to July 1989 and from 
September 1990 to November 1995.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision by the RO.

In April 2006, the veteran had a video conference with the 
undersigned Acting Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he has service-connected disability 
which is permanently and totally disabling for the purposes 
of entitlement to Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35 (2005).

Service connection is in effect for the following 
disabilities:  

a)  degenerative joint disease of the low 
back, evaluated as 60 percent disabling; 

b)  depression, evaluated as 30 percent 
disabling; 

c)  tinnitus, evaluated as 10 percent 
disabling; 
d)  hypertension, evaluated as 10 percent 
disabling; and, 

e)  a left flank scar, evaluated as 
noncompensable.  

Since November 1995, the veteran has had a total 
rating due to unemployability caused by his 
service-connected disabilities (TDIU).

In June 2004, it was noted that a VA Vocational 
Rehabilitation and Education (VR&E) folder had been 
established for the veteran.  That folder has not been 
associated with the claims file.  

During his April 2006 video conference, the veteran testified 
that he had two magnetic resonance image (MRI) studies of his 
spine taken at Marshwood MRI.  He also testified that he had 
been treated by VA in February 2006.  The reports of those 
MRI studies and treatment have not been associated with the 
claims folder.  Indeed, there are no VA records on file 
reflecting treatment since August 2005.

To date, the veteran has not been examined by VA to determine 
whether his TDIU is permanent in nature.

In light of the foregoing, additional development of the 
record is warranted prior to further consideration by the 
Board.  Accordingly, this appeal is REMANDED for the 
following actions:

1.  Associate the veteran's VR&E folder 
with the claims file.

2.  Request that the veteran identify the 
VA facility where he received treatment 
for any of his service-connected 
disabilities since August 2005.  Then 
request the records of that treatment 
directly from the facility.  Such records 
should include, but are not limited to, 
discharge summaries, consultation 
reports, X-ray reports, laboratory 
studies, daily clinical records, doctor's 
notes, nurse's notes, and prescription 
records.  Also request that the veteran 
provide any such records he may have in 
his possession.  

A failure to respond or a negative reply 
to any request  must be noted in writing 
and associated with the claims folder.  

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

3.  Request that the veteran furnish the 
full name and address of Marshwood MRI 
where he recently had two MRI studies of 
his spine.  Then request the reports of 
those MRI studies directly from that 
facility.  Also request that the veteran 
provide any such reports in his 
possession.  

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.  

If the requested records are unavailable, 
notify the veteran and his representative 
in accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

4.  When the actions in parts 1, 2, and 3 
have been completed, schedule the veteran 
for an examination to determine whether 
he is permanently precluded from securing 
or following a substantially gainful 
occupation due to his service-connected 
disabilities.  

All indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, be reviewed.  

The rationale for all opinions must be 
set forth in writing.

5.  When the actions requested in parts 
1, 2, 3, and 4 have been completed, 
undertake any other indicated 
development, and then readjudicate the 
issue of entitlement to permanence of a 
total disability rating for the purpose 
of qualifying for dependents' educational 
assistance under Chapter 35 of title 38 
of the United States Code.  

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


